DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 02/08/2022 has been fully considered. Applicant’s amendments and the accompanying arguments with respect to the molding material laterally surrounding the first base die and the second base die have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Woychik et al. (US 2016/0049383).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Woychik et al. (US 2016/0049383).
In reference to claim 14, Joseph et al. (US 2009/0267238), hereafter “Joseph,” discloses a heterogeneous-chip package, with reference to Figure 1, comprising: a first base die 120, the first 
Joseph does not disclose the first base die comprises interconnections and wherein the first advanced node die is electrically coupled to the second advanced node die by the interconnections in the first base die, 
a molding material laterally surrounding the first base die and the second base die,
a metal post in the molding material, the metal post laterally adjacent to one of the first base die or the second base die,
a third advanced node die and a fourth advanced node die coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die or
 Kireev et al. (US 2013/0020675), hereafter “Kireev,” discloses a semiconductor chip package including teaching a base die, 105 in Figure 2, comprising interconnections 215 and wherein a first advanced node die 110 is electrically coupled to a second advanced node die 115 by the interconnections in the base die, paragraphs 35, 39, and 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first base 
Kireev does not disclose a molding material laterally surrounding the first base die and the second base die,
a metal post in the molding material, the metal post laterally adjacent to one of the first base die or the second base die,
 a third advanced node die and a fourth advanced node die coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die or
 Shen et al. (US 2015/0327367), hereafter “Shen,” discloses a semiconductor chip package including a third advanced node die and a fourth advanced node die IC 110 coupled to electrical connections of a second side of the second base die ITP 120, wherein the second base die comprises interconnections 120I, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die, paragraphs 4 and 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a third advanced node die and a fourth advanced node die to be coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die. To do so would have merely been to apply a known technique to a known device ready for 
Shen does not disclose a molding material laterally surrounding the first base die and the second base die,
a metal post in the molding material, the metal post laterally adjacent to one of the first base die or the second base die,
Woychik et al. (US 2016/0049383), hereafter “Woychik” discloses a semiconductor device including teaching a molding material, 150 in Figure 1, laterally surrounding the first base die and the second base die 130, a metal post 140 in the molding material, the metal post laterally adjacent to one of the first base die or the second base die, paragraphs 25 and 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a molding material to laterally surround the first base die and the second base die, and for a metal post to be in the molding material, the metal post laterally adjacent to one of the first base die or the second base die. One would have been motivated to do so in order to form electrical connections within the device, paragraph 26, and to encapsulate the device to provide additional structural support, paragraph 27.
In reference to claims 15 and 16, Joseph discloses the first base die is configured to connect second terminals of the first side of the first base die with second terminals of the second side of the first base die and the second base die is configured to connect second terminals of the first side of the second base die with second terminals of the second side of the second base die, paragraphs 47 and 19.

Woychik discloses a dielectric, 150 in Figure 1, laterally surrounding a first advanced node die and a second advanced node die 130, paragraph 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a dielectric to laterally surround the fine node die. One would have been motivated to do so in order to encapsulate the respective dies to provide additional structural support to the device, paragraph 27.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Woychik et al. (US 2016/0049383) as applied to claim 14 above and further in view of Wu et al. (US 2013/0214432) and Gu et al. (US 2018/0366442).
In reference to claim 17, Joseph is silent regarding an area of a footprint of the heterogeneous-chip package is larger than 700 mm2 and the advance node die includes 7nm technology.
Wu et al. (US 2013/0214432), hereafter “Wu,” discloses a semiconductor device package including teaching a footprint larger than 700 mm2, paragraphs 62, 87, and 88. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an area of a footprint of the heterogeneous-chip package to be larger than 700 mm2. One would have been motivated to do so in order to provide high usable interposer area and incorporate memory, processors, controllers, etc. within the package, paragraphs 62 and 63.
Wu is silent regarding the advance node die including 7 nm technology.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Woychik et al. (US 2016/0049383) as applied to claim 14 above and further in view of Wu et al. (US 2013/0214432).
In reference to claim 18, Joseph is silent regarding the heterogeneous chip package including a length dimension of greater than 50 mm.
Wu discloses the heterogeneous chip package includes a length dimension of greater than 50 mm, (31 mm x 2), paragraphs 62 and 92. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the heterogeneous chip package to include a length dimension of greater than 50 mm. One would have been motivated to do so in order to provide high usable interposer area and incorporate memory, processors, controllers, etc. within the package, paragraphs 62 and 63.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Woychik et al. (US 2016/0049383) as applied to claim 14 above and further in view of Lee et al. (US 2014/0070407).
In reference to claim 21, Joseph does not disclose the metal post is configured to assist with placement of at least one of the first and second base die during fabrication.
Lee et al. (US 2014/0070407) discloses a semiconductor chip package including teaching conductive posts, 300 in Figure 9, configured to assist with placement of at least one base die 110 during fabrication, paragraph 144. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the metal post to be configured to assist with placement of at least one of the first and second base die during fabrication. One would have been motivated to do so in order to align the base die and maintain separation between the die and the conductive post, id.

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), Woychik et al. (US 2016/0049383) and Chen et al. (US 2017/0033080).
In reference to claim 22, Joseph discloses a heterogeneous-chip package, with reference to Figure 1, comprising: a first base die 120, the first base die comprising interconnections, the first base die comprising through interconnections, and the first base die comprising active components; a second base die 130, the second base die comprising interconnections, the second base die comprising through interconnections, and the second base die comprising active components, paragraphs 18, 19, and 47; a silicon bridge 115 configured to couple terminals of a 
Joseph does not disclose the first base die comprises interconnections and the first advanced node die is electrically coupled to the second advanced node die by the interconnections in the first base die,
a molding material laterally surrounding the first base die and the second base die,
a metal post in the molding material, the metal post laterally adjacent to one of the first base die or the second base die,
a third advanced node die and a fourth advanced node die coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die, or
a dielectric between and in contact with the first advanced node die and the second advanced node die, the dielectric having an upper surface co-planar with an upper surface of the first advanced node die.
Kireev discloses a semiconductor chip package including teaching a base die, 105 in Figure 2, comprising interconnections 215 and wherein a first advanced node die 110 is electrically coupled to a second advanced node die 115 by the interconnections in the base die, paragraphs 35, 39, and 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first base die to comprise interconnections and wherein the first advanced node die is electrically coupled to the second advanced node die by 
Kireev does not disclose a molding material laterally surrounding the first base die and the second base die,
a metal post in the molding material, the metal post laterally adjacent to one of the first base die or the second base die,
a third advanced node die and a fourth advanced node die coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die, or
a dielectric between and in contact with the first advanced node die and the second advanced node die, the dielectric having an upper surface co-planar with an upper surface of the first advanced node die.
Shen discloses a semiconductor chip package including a third advanced node die and a fourth advanced node die IC 110 coupled to electrical connections of a second side of the second base die ITP 120, wherein the second base die comprises interconnections 120I, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die, paragraphs 4 and 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a third advanced node die and a fourth advanced node die to be coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die. To do so would have merely been to apply a known 
Shen does not disclose a molding material laterally surrounding the first base die and the second base die,
a metal post in the molding material, the metal post laterally adjacent to one of the first base die or the second base die, or
a dielectric between and in contact with the first advanced node die and the second advanced node die, the dielectric having an upper surface co-planar with an upper surface of the first advanced node die.
Woychik discloses a semiconductor device including teaching a molding material, 150 in Figure 1, laterally surrounding the first base die and the second base die 130, a metal post 140 in the molding material, the metal post laterally adjacent to one of the first base die or the second base die, and a dielectric between and in contact with a first advanced node die and a second advanced node die 130, paragraphs 25 and 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a molding material to laterally surround the first base die and the second base die, for a metal post to be in the molding material, the metal post laterally adjacent to one of the first base die or the second base die, and a dielectric to be between and in contact with the first advanced node die and the second advanced node die,. One would have been motivated to do so in order to form electrical connections within the device, paragraph 26, and encapsulate the device to provide additional structural support, paragraph 27.

Chen et al. (US 2017/0033080), hereafter “Chen,” discloses a semiconductor chip package including a dielectric, 134 in Figure 4, between and in contact with a first advanced node die 118 and a second advanced node die 126, the dielectric having an upper surface co-planar with an upper surface of the first advanced node die, paragraphs 91 and 92.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a dielectric to be between and in contact with the first advanced node die and the second advanced node die, the dielectric having an upper surface co-planar with an upper surface of the first advanced node die. One would have been motivated to do so in order to expose the backsides of the dies to attach a heat sink, paragraph 79.
In reference to claim 29, Joseph does not disclose an integrated heat spreader coupled to a major surface of the fine-node die.
Chen teaches an integrated heat spreader, 402 in Figure 4, coupled to a major surface of the first and second advanced node dies 118, 126, paragraph 79. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an integrated heat spreader to be coupled to a major surface of the first and second advanced node dies. One would have been motivated to do so in order to enhance heat dissipation from the device.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), Woychik et al. (US 2016/0049383) and Chen et al. (US 2017/0033080) as applied to claim 22 above and further in view of Das et al. (US 2018/0102470).

Das et al. (US 2018/0102470) discloses a chip package including teaching a node spacing of the advanced node die, 140 in Figure 2, is smaller than a node spacing of the bridge 210, implied in “the pitch increases as you go from interconnect structures (e.g., 191) used to couple superconducting semiconductor structures 140, 150 to SMCM 130, for example, to the interconnect structures (e.g., 161) used to couple first interposer 120 to substrate 110,” End of paragraph 167, and the bridge being at a level of interconnect structures 161 while the die is at a level of interconnect structures 191 in Figure 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a node spacing of the advanced node die to be smaller than a node spacing of the silicon bridge. One would have been motivated to do so in order to ‘fan-out’ the connections of the package to reduce parasitic resistance and capacitance within the package, end of paragraph 179.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), Woychik et al. (US 2016/0049383), and Chen et al. (US 2017/0033080) as applied to claim 22 above and further in view of Chaware et al. (US 2017/0110407).
In reference to claim 25, Joseph does not disclose the silicon bridge has a thickness of less than 150 micrometers.
Chaware et al. (US 2017/0110407) discloses a chip package including teaching a silicon bridge, 106 in Figure 1, with a thickness of less than 150 micrometers, paragraphs 25 and 32 and claim 20. It would have been obvious to one of ordinary skill in the art before the effective filing .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), Woychik et al. (US 2016/0049383), and Chen et al. (US 2017/0033080) as applied to claim 22 above and further in view of Lee et al. (US 2014/0070407).
In reference to claim 26, Joseph does not disclose the conductive post is configured to assist with placement of at least one of the first and second base die during fabrication.
Lee et al. (US 2014/0070407) discloses a semiconductor chip package including teaching conductive posts, 300 in Figure 9, configured to assist with placement of at least one base die 110 during fabrication, paragraph 144. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive post to be configured to assist with placement of at least one of the first and second base die during fabrication. One would have been motivated to do so in order to align the base die and maintain separation between the die and the conductive post, id.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Woychik et al. (US 2016/0049383) as applied to claim 27 above and further in view of Zhao et al. (US 2017/0301651).

Zhao et al. (US 2017/0301651) discloses a semiconductor device package including teaching a major surface of an advanced node die, 12 in Figure 1, is exposed and configured to dissipate heat, Figure 1, paragraphs 39 and 64. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a major surface of the first and second advanced node dies to be exposed and configured to dissipate heat. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one heat dissipating configuration for another.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Woychik et al. (US 2016/0049383) as applied to claim 14 above and further in view of Khan et al. (US 2017/0117251).
In reference to claim 30, Joseph does not disclose a dielectric laterally surrounding the first and second advanced node dies.
Woychik discloses a dielectric, 150 in Figure 1, laterally surrounding a first advanced node die and a second advanced node die 130, paragraph 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a dielectric to laterally surround the fine node die. One would have been motivated to do so in order to 
Joseph in view of Woychik does not disclose the dielectric includes a via to the conductive post.
Khan et al. (US 2017/0117251) discloses a semiconductor chip package including teaching a dielectric, 125 in Figure 1, includes a via 124 to the conductive post 114 (right two vias 124 in Figure 1), paragraphs 34 and 36. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the dielectric to include a via to the conductive post. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one interconnect structure for another.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897